EXAMINER'S AMENDMENT

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
Applicant’s arguments, see page 1 of the remarks, filed on December 17, 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 1-14 has been withdrawn. 
Applicant’s arguments, see pages 1-3 of the remarks, filed on December 17, 2021, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Applicant’s arguments, see page 3 of the remarks, filed on December 17, 2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Applicant’s arguments, see pages 3-6 of the remarks, filed on December 17, 2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 2, 6, 8, 13, and 14 has been withdrawn. 
Claims 1 and 3-14 are allowed. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Douglas M. Owens III on December 30, 2021.

The application has been amended as follows: 

Claim 7, lines 2-3, the term “the plurality of transmission and/or reception sub circuits” has been amended to “a plurality of transmission and/or reception sub circuits”; and lines 5-6, the term “a plurality of transmission and/or reception sub circuits” has been amended to “the plurality of transmission and/or reception sub circuits”.
Claim 13, line 9, the term “a first communication device via a first connection member” has been amended to “the first communication device via the first connection member”; and line 18, the term “a second connection member” has been amended to “the second connection member” for clarity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632